Citation Nr: 1512741	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  08-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right leg neuropathy.  

2.  Entitlement to a rating in excess of 10 percent for left leg neuropathy.  

3. Entitlement to a higher rating for degenerative changes of the lumbar spine with arthritis of the sacroiliac joints, rated as 20 percent disabling prior to March 1, 2011 and 40 percent disabling thereafter.  

4.  Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompnensably disabling prior to July 26, 2011 and 40 percent disabling thereafter. 

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  

7.  Entitlement to a total unemployability rating based upon individual unemployability (TDIU).  

8.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee pain.  

9.  Entitlement to service connection for bilateral knee pain.

10.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

11.  Entitlement to service connection for hypertension.  

12.  Entitlement to service connection for a stroke.

13.  Entitlement to service connection for obstructive sleep apnea.

14.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from June 1959 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The March 2007 rating decision, in pertinent part, granted the Veteran's claims for service connection for right and left leg neuropathy and assigned initial 10 percent ratings for each extremity.  In addition, his claims for a higher rating for lumbar spine degenerative changes with arthritis sacroiliac joints and left ear hearing loss were denied.  Finally, his requests to reopen claims for service connection for tinnitus and right ear hearing loss were denied.  

The Veteran also appeals from a February 2010 rating decision which, in pertinent part, granted his claim for service connection for PTSD and assigned an initial 10 percent rating.  In addition, his claim for service connection for a stroke, sleep apnea and erectile dysfunction were denied.  Finally, his requests to reopen claims for service connection for hypertension, heart disease and bilateral knee pain were also denied.

In October 2010, the Board granted the Veteran's requests to reopen claims for service connection for right ear hearing loss and bilateral tinnitus and remanded the reopened claims to the Appeals Management Center (AMC) for additional development.  In addition, the remaining claims on appeal were remanded to the AMC for additional development.

In August 2011, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for ischemic heart disease and assigned an initial rating.  

In October 2011, the AOJ partially granted the Veteran's claim for an increased rating for PTSD and awarded a 30 percent rating, effective May 27, 2009.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

In December 2011, the AOJ granted the Veteran's claim for service connection for tinnitus and awarded an initial rating.  The AOJ also granted the Veteran's claim for right ear hearing loss and recharacterized the pending claim for increased rating for left ear hearing loss as bilateral hearing loss (as reflected on the title page).  Finally, the AOJ partially granted the Veteran's claim for a higher rating for lumbar spine degenerative changes and awarded a 40 percent rating, effective March 1, 2011.  As this decision represents a full grant of the benefits sought with respect to this claim for service connection for tinnitus, this matter is no longer before the Board for consideration.  See Grantham, supra. In addition, this issue of a higher rating for an increased rating for lumbar spine degenerative changes remains before the Board as he was not granted the full benefit sought.  See, AB, supra.

In October 2012, the AOJ partially granted the Veteran's claim for an increased rating for bilateral hearing loss and awarded a 10 percent rating, effective July 26, 2011.  This issue of a higher rating for bilateral hearing loss remains before the Board as he was not granted the full benefit sought.  See AB, supra.

The Board again remanded this matter to provide the Veteran with a hearing in September 2014.  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record and has been reviewed. 

The issues of entitlement to increased ratings, in excess of 10 percent, for right and left leg neuropathy, entitlement to an increased rating in excess of 20 percent prior to March 1, 2011 and in excess of 40 percent from March 1, 2011, for degenerative changes of the lumbar spine, entitlement to an increased rating, in excess of 10 percent, for ischemic heart disease, entitlement to service connection for bilateral knee pain, entitlement to service connection for hypertension, entitlement to service connection for obstructive sleep apnea and entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2014, the Veteran notified the Board of his intention to withdraw his claims for entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for a stroke.   

2.  An unappealed November 1979 rating decision denied service connection for bilateral knee pain.

3.  Evidence received since the November 1979 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral knee pain.

4.  An unappealed December 1999 rating decision denied service connection for hypertension.  

5.  Evidence received since the December 1999 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable probability of substantiating the claim for service connection for hypertension.

6.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.

7.  The Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation from May27, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for a stroke have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The November 1979 rating decision that denied service connection for knee pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim for service connection for bilateral knee pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

4.  The December 1999 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

5.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

6.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.130, Diagnostic Code 9411 (2014).

7.  The criteria for a TDIU have been met from May 27, 2009.  38 U.S.C.A.
 §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The issues of entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss and entitlement to service connection for a stroke were developed for appellate consideration.  However, at the October 2014 videoconference hearing before the Board, the Veteran notified the Board of his desire to withdraw the appeal with regard to those issues.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  As the Veteran has withdrawn his appeal regarding the claims for entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss and entitlement to service connection for stroke, there remains no allegation of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the claims will be dismissed.

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In August 2009, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

In petitions to reopen previously denied claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

In August 2009, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran that complied with the holding in Kent, because it sufficiently explained the bases of the prior denial of service connection for a bilateral knee disorder and hypertension.  That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  

The Veteran had VA examinations for PTSD in February 2010 and October 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was not afforded VA examinations for his claimed bilateral knee disability and hypertension.  VA is not required to obtain an examination for a claim to reopen a final decision, unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the October 2014 hearing, the undersigned Acting Veterans Law Judges and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decisions with regard to the claims to reopen and the grant of the claim for entitlement to a TDIU.


New and Material

A claim for entitlement to service connection for bilateral knee pain was previously denied in a November 1979 rating decision.  The RO denied the claim because of a lack of current disorder.  Entitlement to service connection for hypertension was previously denied in a December 1999 rating decision.  The claim was denied on the basis that the evidence of record did not establish a current diagnosis of hypertension.  

The Veteran did not submit a timely notice of disagreement (NOD) to the rating decisions that denied service connection for bilateral knee pain and hypertension, nor did he submit  additional evidence within a year of the rating decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decisions became final.

The evidence of record at the time of the November 1979 rating decision that denied service connection for bilateral knee pain included service treatment records and a report of a VA examination dated in September 1979.  

The evidence of record at the time of the December 1999 rating decision that denied service connection for hypertension included service treatment records and post-service treatment records dated from 1997 to 1999.  

In July 2009, the Veteran sought to reopen the claims for service connection for hypertension and bilateral knee pain.  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.
A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.

The evidence received since the prior rating decisions that denied service connection for bilateral knee pain and hypertension includes VA treatment records, private treatment records, the Veteran's written statements and the Veteran's testimony at the Board hearing in October 2014. 

VA and private treatment records that have been added to the record since the prior final denial of service connection for hypertension reflect diagnoses and treatment of hypertension.  At the Board hearing, the Veteran testified that he has been diagnosed with hypertension.  He testified that he had blood pressure problems during service.  The Veteran indicated that hypertension could be related to PTSD.  

Private treatment records dated in April 2013 reflect a current diagnosis of osteoarthritis of the knees.  At the Board hearing, the Veteran testified that he has experienced knee problems since the 1960's. 

The Board finds that new and material evidence has been received to reopen the previously denied claims for service connection for bilateral knee pain and hypertension.  The evidence received since the prior final denials of service connection is new, as it was not previously of record.  The evidence is also material, as it relates to unestablished facts necessary to substantiate the claims.  The claim for service connection for a knee condition was previously denied due to a lack of evidence of a knee condition.  The medical records and VA examination reflect a current diagnosis of osteoarthritis of the knees, as well as the Veteran's testimony of a history of knee problems for many years.  The claim for service connection for hypertension was previously denied due to the lack of a current diagnosis.  The records received since the prior denial reflect diagnoses of hypertension.  Further, the Veteran's testimony in support of his claim suggests a new theory of entitlement for hypertension on a secondary basis.  Therefore, when considered with the evidence previously of record, the new evidence relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee pain and hypertension.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claims for service connection for bilateral knee pain and hypertension.  The claims are further addressed in the REMAND portion below.





Initial Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In this case, a February 2010 rating decision granted service connection for PTSD.  A 10 percent rating was assigned from May 27, 2009, the date of the service connection claim.  A March 2011 rating decision granted a 30 percent rating from May 27, 2009.  

Upon VA examination in February 2010, the examiner noted that the Veteran was neatly groomed.  His speech was normal and affect appropriate.  He was oriented to time, place and person.  His thought process was normal.  The Veteran denied hallucinations, homicidal thoughts and suicidal thoughts.  The examiner indicated that the Veteran was able to maintain minimum personal hygiene.  The Veteran reported that his recent memory was mildly impaired.  He indicated that he seemed to be forgetting more things.  The Veteran reported that he could get irritable and was sometimes too aggressive.  The Veteran reported that he was employed full time in sales and marketing.  The examiner diagnosed PTSD and assigned a GAF score of 78.  The examiner indicated that the overall level of impairment due to the Veteran's symptoms appeared mild.

A December 2010 VA outpatient treatment record reflects that the Veteran complained of increasing problems with frustration and tolerance.  He reported that he was easily irritated and quick to anger.  He acknowledged that he felt like hurting someone but reported that he had good control over himself and his anger.  He reported fatigue and difficulty concentrating.  He denied thoughts of self-harm.  A VA social worker noted that the Veteran's thoughts were logical and goal-directed, although he did report significant impairment in concentration.  A GAF score of 57 was assigned.

Subsequently, in December 2010, the Veteran was seen for evaluation by a VA psychiatrist.  The Veteran reported feeling depressed, having crying spells and sleep difficulty.  He denied suicidal or homicidal ideation.  The Veteran denied delusions or hallucinations.  A GAF score of 55 was assigned.

In an April 2010 statement, the Veteran indicated that he was terminated from his last job because of aggressiveness and mood swings.  He also stated that he had been married five times and had been loud and abusive to his wives.  

A VA outpatient treatment note dated in January 2011 shows that the Veteran was alert and oriented.  His mood was stable and his affect was congruent with his mood.  He denied suicidal or homicidal plan or intent.  He did not have hallucinations, delusions or paranoia.  His speech was logical and goal-directed.  A GAF score of 55 was assigned.  

In a statement dated in August 2011, the Veteran alleged that he was terminated from his sales position in part because of his aggression and failure to conform. 

Upon VA examination in October 2012, the Veteran reported sleep and anger problems and social isolation.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss and disturbances of motivation and mood.  The examiner opined that the Veteran is not unemployable due to PTSD.  The examiner diagnosed PTSD with social impairment.  A GAF score of 55 to 60 was assigned.  

At the Board hearing, the Veteran testified that he has near continuous panic and depression.  He reported that he had periods of aggression, which had been bad in the past and led to his divorces.  The Veteran testified that he has obsessive rituals, such as never going the same way twice.  The Veteran further testified that he held back at each of his treatment sessions and examinations because it was difficult to admit that he had serious problems with his temper.  He stated that with regard to his marriages, his temper, including a tendency toward violence was at the root of each of his divorces.  He stated he had trouble in the past admitting to the fact that he had been so difficult to live with leading to each of his divorces.  The Veteran further testified with regard to the loss of his last job that it was due to his inability to get along with others and to adequately do the job assigned.  The Veteran further indicated that he had trouble in his previous employment such as his sales jobs because he was unable to get along with others.  

With regard to his social impairment, it is noted that while the Veteran reported a decent relationship with his children and his current wife, he was previously divorced four times.  He further reported that he had no friends.  

With regard to his occupational impairment, it is noted that the Veteran had difficulty getting along with others which made his jobs in sales impossible and it was noted that he lost his last job as a result of his inability to get along with others and to complete the necessary tasks to adequately do his job, all as a result of his PTSD.

The Veteran was assigned a range of GAF scores from 55 to 78 with most scores being in the 55-60 range.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran's symptomatology appears more severe than the moderate GAF scores indicate.

On review of the evidence, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating for the entire initial rating period.  For the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family and social relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control and an inability to establish and maintain effective relationships.  

The Board concludes that the Veteran's PTSD symptomatology has not approximated the criteria for a 100 percent rating under DC 9411, at any point during the appeal period.  The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Board notes that the Veteran is currently married and has a good relationship with his children indicating he is not totally socially impaired.  It is also noted that while he is not currently working the evidence does not indicate that he is totally occupationally impaired as he would likely be able to do a job where he was able to work alone. 

The Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings than those currently assigned.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.

As noted above, the evidence does indicate that the Veteran's PTSD warrants a higher rating of 70 percent for the entire appeal period.  However, the evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating than the now assigned 70 percent.

Extraschedular Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities and employment is specifically contemplated by the rating code.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally it was noted that the issue of TDIU is addressed below.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet.App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Veteran contends that he is unemployable due to symptoms associated with his service-connected disabilities, including PTSD. 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

In this case, schedular criteria for TDIU are met from May 27, 2009, as a combined disability evaluation of 70 percent has established from that date.  Therefore, he meets the objective minimum percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), for an award of a scheduler TDIU for the period beginning May 27, 2009.

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, the Veteran has provided competent and credible evidence concerning the effect of his service-connected PTSD on his employment.  In statements in support of his claim, he has reported that his mood swings and aggressiveness led to him being terminated from his last job.  The Board finds the Veteran's testimony and statements regarding his occupational problems sufficient to establish that PTSD rendered him unable to follow a substantially gainful occupation.  The information provided by the Veteran's employer indicates that he last worked on June 4, 2010.  While the Board notes that for the period of time from May 27, 2009 to June 4, 2010, the Veteran was employed, the evidence indicated that the Veteran was having trouble with his employment as a result of his inability to get along with others making it difficult for him to complete his assigned tasks.  As the Veteran's PTSD was of such severity to warrant a 70 percent rating beginning in May 27, 2009, the Board finds that the Veteran's ability to secure or follow a substantially gainful occupation was marginal at best from that time.  Therefore, entitlement to a TDIU is granted from May 27, 2009.  


ORDER

The claim for entitlement to an initial rating, in excess of 10 percent, for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for stroke is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral knee pain is reopened.  To that extent only, the claim is allowed.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the claim is allowed.

An initial rating of 70 percent, but no greater, for PTSD, is granted. 

Entitlement to a TDIU is granted from May 27, 2009, subject to regulations governing the payment of monetary benefits.  


REMAND

The Board has determined that additional development is required before it can adjudicate the Veteran's remaining claims.

The Veteran's most recent VA examination for neuropathy was performed in December 2006.  He had a VA examination of his lumbar spine in October 2012.   The Veteran testified that his leg and lumbar spine disabilities have increased in severity since the last VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted for those disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran's last VA examination for ischemic heart disease was also in October 2012.  Although the Veteran does not assert that his heart disability has worsened, a VA examination is necessary to obtain current findings regarding the severity of his disability.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that his hypertension is related to service or to a service-connected disability.  He asserts that he had high blood pressure in service.  A September 1979 VA examination shows a blood pressure reading of 130/82.  

The record also presents the issue of service connection for hypertension on a secondary basis, as the Veteran has asserted that hypertension is related to PTSD, ischemic heart disease, and diabetes mellitus.  The VA examination should address the issue of whether there is an etiological relationship between his current hypertension and service-connected disabilities of ischemic heart disease, PTSD and diabetes mellitus. 

The Veteran testified that he has experienced knee pain since service.  The Veteran's service retirement physical reflects that he reported a history of knee pain since 1959.  Medical records reflect a current diagnosis of osteoarthritis of the knees.  The Board finds that a VA examination is warranted to ascertain whether a current bilateral knee disability is related to service.  

At the Board hearing, the Veteran testified that he had sleep problems during service.  He testified that his wife would wake him up at night and tell him that he quit breathing.  The Veteran testified that sleep apnea was initially diagnosed around 1990.   At the Board hearing, the Veteran also indicated that his sleep disorder is related to anxiety.  The Veteran's statements raise the theory of entitlement to service connection for sleep apnea secondary to service-connected PTSD.  A VA examination is necessary to ascertain whether sleep apnea is related to service or a service-connected disability.  

At the hearing, the Veteran's representative presented the contention that the Veteran's erectile dysfunction is related to a service-connected disability, including the Veteran's lumbar spine, PTSD, and heart disability.  A VA examination is necessary to ascertain whether erectile dysfunction is caused or aggravated by a service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his right and left leg neuropathy.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.  

The examiner should set forth comprehensive findings regarding the severity of neuropathy of the right and left legs.  Any studies and tests deemed necessary by the examiner should be accomplished. The examiner should:

a) Specifically identify any affected nerve and should indicate whether there is incomplete or complete paralysis of the nerve, and

b) If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate or severe.

A complete rationale for any opinion offered must be provided.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of degenerative changes of the lumbar spine.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.  The examiner should address the following questions:

a) The examiner should state whether there is ankylosis of the lumbar spine;

b) The examiner should indicate whether the Veteran's limitation of motion of the lumbar spine is analogous to ankylosis; and

c) The examiner should state describe the duration of incapacitating episodes of intervertebral disc syndrome in terms of the number of incapacitating episodes of intervertebral disc syndrome requiring bed rest in a 12-month period.  

A complete rationale for any opinion offered must be provided.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity of ischemic heart disease.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.  

a) The examiner must note what level of workload (in METs) results in dyspnea, fatigue, angina, dizziness, or syncope.  

b) The examiner must also indicate whether left ventricular dysfunction is present and, if so, what the ejection fraction (in percentage terms) is.  

c) Finally, the examiner must describe the extent to which congestive heart failure is present.  

A complete rationale for any opinion offered must be provided.

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hypertension.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.   The VA examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater likelihood) that hypertension is related to service, manifested during service or manifested to a compensable degree within one year after discharge from active service in June 1979?  The examiner should discuss the blood pressure reading of 130/82, which was documented in September 1979 within a year of separation from active duty service.  

b)  The examiner should provide an opinion as to whether it is at least at likely as not that hypertension is proximately due to a service-connected disability to include diabetes mellitus, PTSD and ischemic heart disease.

c) The examiner should provide an opinion as to whether it is at least as likely as not that hypertension is aggravated (permanently worsened) by a service-connected disability to include diabetes mellitus, PTSD and ischemic heart disease.

The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any bilateral knee disability.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.   The VA examiner should address the following question:

The VA examiner should provide an opinion as to whether a current bilateral knee disability is at least as likely as not (50 percent or greater likelihood) related to the knee pain reported during service.  In providing the opinion, the examiner should consider the Veteran's lay statements and his report during service of a history of knee pain since 1959.

The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's sleep apnea and erectile dysfunction.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.   The VA examiner should address the following questions:

a) The VA examiner should provide an opinion regarding whether sleep apnea is at least as likely as not related to service.  In providing this opinion, the examiner should consider the Veteran's testimony that he had difficulty sleeping in service.

b)  The VA examiner should provide an opinion as to whether sleep apnea is proximately due to a service-connected disability, to include PTSD and ischemic heart disease. 

c) The VA examiner should provide an opinion as to whether sleep apnea is aggravated by a service-connected disability, to include PTSD and ischemic heart disease.

The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of erectile dysfunction.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.   The VA examiner should address the following questions:

a) The VA examiner should provide an opinion addressing whether erectile dysfunction is proximately due to a service-connected disability, to include degenerative changes of the lumbar spine, PTSD, diabetes mellitus and ischemic heart disease.

b) The VA examiner should provide an opinion addressing whether erectile dysfunction is aggravated by a service-connected disability, to include degenerative changes of the lumbar spine, PTSD, diabetes mellitus and ischemic heart disease.

The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Following the completion of the requested development, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


